 Case 1:09-cr-00341-VM Document 463 Filed 04/12/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                  4/12/2021
---------------------------------X
UNITED STATES OF AMERICA,        :
                                 :
                                 :                  09 CR 341(VM)
          -against-              :               DECISION AND ORDER
                                 :
HECTOR RAYMOND PEÑA,             :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     On    October   29,   2013,   defendant   Hector   Raymond   Peña

(“Peña”) was convicted after trial of two counts of conspiracy

to commit murder-for-hire, in violation of 18 U.S.C. § 1958

(“Counts One and Four”); three counts of murder-for-hire, in

violation of 18 U.S.C. § 1958 (“Counts Two, Five, and Six”);

and three counts of use of a firearm to commit murder during

a crime of violence (specifically, the conspiracies charged

in Counts One and Four), in violation of 18 U.S.C. § 924(j)

(“Counts Three, Seven, and Eight”). (See Dkt. No. 309; Minute

Entry dated October 29, 2013.) On October 3, 2014, Peña was

sentenced to a term of life imprisonment for each count, to

run concurrently. (See Dkt. No. 309 at 2.) He is currently

serving his sentence at United States Penitentiary (“USP”)

Atwater.

     On August 5, 2019, Peña requested appointment of counsel

to assist him in filing a motion under 28 U.S.C. § 2255 to

vacate Counts Three, Seven, and Eight as a result of United


                                   1
 Case 1:09-cr-00341-VM Document 463 Filed 04/12/21 Page 2 of 7




States v. Davis, 139 S. Ct. 2319 (2019). (Dkt. No. 422.)

Before   the   Court    resolved      the    request,     Peña   moved     for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). (Dkt.

No. 450.) In an order dated December 17, 2020, the Court

denied his request for appointment of counsel but granted his

motion to vacate Counts Three, Seven, and Eight. In the same

order,   the   Court   denied   Peña’s       motion    for   compassionate

release. See “December 17 Order,” United States v. Peña, No.

09 CR 341, 2020 WL 7408992, at *1 (S.D.N.Y. Dec. 17, 2020);

see also Dkt. No. 453.

     Now   pending     before   the       Court   is   Peña’s    motion    for

reconsideration of the December 17 Order. (“Motion,” Dkt. No.

461.) For the reasons set forth below, the Motion is DENIED.

     Reconsideration      is    “an       extraordinary      remedy   to    be

employed sparingly.” In re Health Mgmt. Sys., Inc. Sec.

Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000). As the

Second Circuit has explained, the standard for granting a

motion to reconsider “is strict, and reconsideration will

generally be denied unless the moving party can point to

controlling decisions or data that the court overlooked --

matters, in other words, that might reasonably be expected to

alter the conclusion reached by the court.” Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). “The major

grounds justifying reconsideration are ‘an intervening change


                                      2
 Case 1:09-cr-00341-VM Document 463 Filed 04/12/21 Page 3 of 7




of controlling law, the availability of new evidence, or the

need to correct a clear error or prevent manifest injustice.’”

Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d

1245, 1255 (2d Cir. 1992) (citation omitted); accord Kolel

Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr.,

729 F.3d 99, 104 (2d Cir. 2013). “[A] motion to reconsider

should not be granted where the moving party seeks solely to

relitigate an issue already decided.” Shrader, 70 F.3d at

257.

       Here, Peña reiterates several of the arguments he made

in his previous motions, which the Court has already carefully

considered    and   rejected.    Because    Peña   seeks    only   to

relitigate these arguments and offers no legitimate reason

they should be reexamined, the Court will not address them.

See id. On the other hand, while none of the four novel

arguments Peña offers in support of reconsideration entitle

him to the relief he seeks, the court considers each in turn.

       First, Peña argues that the Court has both misunderstood

and     mischaracterized    Peña’s     previous     statements     at

sentencing. In the December 17 Order, the Court noted that

Peña “expressed no remorse for his conduct.” December 17

Order, 2020 WL 7408992, at *7 (citing Sentencing Tr. at 6:10-

10:11). Peña now explains that because he was medicated, he




                                 3
    Case 1:09-cr-00341-VM Document 463 Filed 04/12/21 Page 4 of 7




was not in his “right state of mind.” (Motion at 1.1) Peña

attaches medical records that substantiate his claim that he

was on medication when he was sentenced on October 3, 2014.2

(Motion at 36-38.) But the records do not also show that these

medications      would    have   affected      Peña’s    understanding   or

ability to express his feelings. Nevertheless, even assuming

the medications are to blame for the lack of remorse he showed

at sentencing, this fact does not warrant reconsideration for

two reasons. Peña’s Motion does not allege that despite his

representations in Court, Peña did feel remorse for his

conduct or that he feels remorse now. To the contrary, he

argues that it was his “affiliation with others,” rather than

his own conduct, that caused his “current situation.” (Id.)

And, more importantly, Peña’s remorselessness was only one of

several factors the Court considered in determining that the

original sentence was still appropriate. Putting this one

factor aside, the Court remains persuaded that the other

sentencing      factors    continue       to   support   maintaining     the

sentence as imposed. See 18 U.S.C. § 3553(a).

        Second, Peña argues that there is an outbreak of COVID-

19 at UPS Atwater and that the public information regarding



1 Because the Motion is not consistently paginated, the page numbers cited
herein refer to the page numbers of the PDF as filed on ECF.
2 The records indicate that three medications Peña took at that time were

prescribed to treat atypical depressive disorder. (See Motion at 38.)


                                      4
    Case 1:09-cr-00341-VM Document 463 Filed 04/12/21 Page 5 of 7




the prevalence of COVID-19 at this and other facilities within

the Bureau of Prisons (“BOP”) is inaccurate “due to the lack

of institutional-wide testing.” (Motion at 10.) Peña adds

that the prevalence of COVID-19 variants poses renewed risk

of reinfection.3 But even assuming these representations to

be true, they do not entitle Peña to reconsideration. Absent

additional evidence of particularized risk, the existence of

widespread      infection      at    a       particular   facility   is   not

typically      an     extraordinary          and   compelling   circumstance

warranting compassionate release. E.g., United States v.

Mathis, No. 02 CR 891, 2020 WL 6784136, at *2 (E.D.N.Y. Nov.

18, 2020) (acknowledging a troubling COVID-19 outbreak at the

defendant’s         facility   but       denying     compassionate   release

because the defendant did not establish exceptional risk

after having contracted and recovered from COVID-19).

        Indeed, while Peña is reaching an age of increased risk

-- fifty-nine years old -- the only medical condition he has



3 The record indicates Peña tested positive for COVID-19 on December 21,
2020. (See Motion at 41.) Peña argues that because the existing data is
limited,   he   may   still   establish   extraordinary   and   compelling
circumstances based on the risk of reinfection. Though Peña has not made
out such a case here, the Court acknowledges that when coupled with “other
risk-increasing factors,” the risk of reinfection can constitute an
extraordinary and compelling circumstance warranting relief. United
States v. Pellot, No. 19 CR 169, 2021 WL 807242, at *3 (S.D.N.Y. Mar. 3,
2021) (granting a sentence reduction to a defendant who had recovered
from COVID-19 in part because recent data suggests reinfection is “on the
rise” and the defendant suffered from numerous health conditions that
heightened his risk of severe illness (citing United States v.
Secchiaroli, No. 17 CR 179, 2021 WL 614632 (W.D.N.Y. Feb. 17, 2021))).



                                         5
 Case 1:09-cr-00341-VM Document 463 Filed 04/12/21 Page 6 of 7




which might increase his risk of severe illness were he to

contract COVID-19 again is obesity. And while Peña insists

that his obesity has gotten worse, his medical records show

just the opposite. In late 2013, Peña’s body mass index

(“BMI”) was between 30.0-30.9; several years later in 2019,

his BMI was between 28.0-28.9. (Compare Dkt. No. 450, at 19,

with Motion at 45.)

      Lastly,   Peña      contends       that   the   Court    erred    in

determining that a hearing was not necessary on his Section

2255 motion. Peña now argues that the Guidelines calculation

the Court applied at sentencing is no longer valid in light

of   the   vacatur   of   Counts     Three,     Seven,   and   Eight.   In

particular, Peña notes that the Court applied Section 2A1.1

to calculate the base offense level. According to Peña,

because only his convictions under 18 U.S.C. § 1958 for

murder-for-hire remain, the base offense level should be

calculated according to Section 2E1.4 or 2A1.5. This argument

fails. Regardless of the Guidelines calculation, “[m]urder-

for-hire resulting in death carries a mandatory term of life

without parole.” United States v. Davis, 103 F. Supp. 3d 396,

405 (S.D.N.Y. 2015); see also Dorsey v. United States, 567

U.S. 260, 266–67 (2012) (explaining that “sentencing statutes

. . . trump[] the Guidelines” and “ordinarily no matter what

range the Guidelines set forth, a sentencing judge must


                                     6
 Case 1:09-cr-00341-VM Document 463 Filed 04/12/21 Page 7 of 7




sentence an offender to at least the minimum prison term set

forth in a statutory mandatory minimum” (citations omitted)).

     Accordingly, for the reasons stated above, it is hereby

     ORDERED, that the motion by defendant Hector Raymond

Peña (“Peña”) for reconsideration (Dkt. No. 461) is DENIED.

     The Clerk of Court is hereby directed to mail this Order

to Hector Raymond Peña, Register Number 20958-069, at Atwater

United States Penitentiary, P.O. Box 019001, Atwater, CA

95301.

SO ORDERED.

Dated:    New York, New York
          12 April 2021

                                     _________________________
                                           VICTOR MARRERO
                                               U.S.D.J.




                                 7
